UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6050



TROY ANTHONY JOHNSON,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-54)


Submitted:   April 18, 2002                 Decided:   April 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Anthony Johnson, Appellant Pro Se. Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy   Anthony   Johnson    appeals    the   district    court’s   order

denying his Fed. R. Civ. P. 59 motion for reconsideration of its

order dismissing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001)

petition.     We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we deny a

certificate    of   appealability    and    dismiss   the    appeal    on   the

reasoning of the district court. Johnson v. Angelone, No. CA-01-54

(E.D. Va. Dec. 11, 2001).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument   would   not     aid   the

decisional process.




                                                                    DISMISSED




                                     2